Sweeney, J.
(dissenting) — I respectfully dissent. By remaining silent, the State failed to honor its plea agreement with William M. Julian.
When a court accepts a plea of guilty in a criminal prosecution, neither the rights of the defendant nor the obligations of the State are left to the discretion of the court. They are embodied in both statute and court rule. Both the statute and the rule are clear and unambiguous.
As the majority concedes, where statutory language is clear and unambiguous, the meaning must be derived from the language of the statute itself, not from judicial construction or interpretation. In interpreting criminal statutes, a literal and strict interpretation must be given. State v. Wilson, 125 Wn.2d 212, 216-17, 883 P.2d 320 (1994).
Moreover, even if the statutory language were not plain, the rule of lenity imposes another basic and necessary limitation on the court’s power of statutory interpretation. A criminal statute that has two possible interpretations is to be strictly construed to resolve any ambiguity in favor of *307the defendant. In re Personal Restraint of Hopkins, 137 Wn.2d 897, 901, 976 P.2d 616 (1999); State v. Lively, 130 Wn.2d 1, 14, 921 P.2d 1035 (1996).
It is a well-settled rule that where the Legislature uses certain statutory language in one instance and different language in another we presume a different intent. State v. Jackson, 137 Wn.2d 712, 724, 976 P.2d 1229 (1999). And courts should construe statutes so as to give meaning to all the words. State v. Riles, 135 Wn.2d 326, 340, 957 P.2d 655 (1998). A court may not read into a statute language it thinks the Legislature inadvertently left out. State ex rel. Hagan v. Chinook Hotel, Inc., 65 Wn.2d 573, 579, 399 P.2d 8 (1965). Here, the majority effectively deletes language it thinks the Legislature inadvertently put in.
The language of the Sentencing Reform Act of 1981 is plain. It says: “If a plea agreement has been reached by the prosecutor and the defendant. . . they shall at the time of the defendant’s plea state to the court, on the record, the nature of the agreement and the reasons for the agreement.” RCW 9.94A.090(1) (emphasis added). The court rule is equally unequivocal. When a defendant pleads guilty pursuant to an agreement with the prosecuting attorney, CrR 4.2 allows the defendant’s prior criminal record to be filed with the court before the plea hearing. CrR 4.2(e). As to the plea agreement itself, however, the rule requires more than filing a copy with the court: “The nature of the agreement and the reasons for the agreement shall he made a part of the record at the time the plea is entered.” CrR 4.2(e) (emphasis added).
By signing the plea agreement, Mr. Julian agreed to waive his right to have the State prove beyond a reasonable doubt every element of the charge. State v. Tourtellotte, 88 Wn.2d 579, 583, 564 P.2d 799 (1977). The court was fully apprised of this by its copy of the agreement. Nevertheless, the statute and rule required the defendant to state in open court, both when his plea was entered and again at sentencing, what he had agreed to and his reasons for doing so. Accordingly, the court led Mr. Julian through this recitation *308on the record, notwithstanding the fact it had a copy of the agreement.
Likewise, the State agreed to recommend alternative sentencing. The identical statute and court rule required the prosecuting attorney to state on the record in open court, both at the plea hearing and at sentencing, what the State had agreed to in exchange for the guilty plea, and the State’s reasons for doing so. Again, the court provided an opportunity at both proceedings for the State to fulfill its statutory and constitutional obligation. On both occasions, the prosecuting attorney declined to speak.
Mr. Julian simply contends that “I don’t have an awful lot to add” does not constitute a statement in open court of the nature of the agreement and the reasons therefor. Put another way, the State’s performance of a promise to recommend a particular sentence must be distinguishable from the performance of a promise to make no sentencing recommendation at all. I agree.
The majority fails to reconcile its holding with State v. Jones, 46 Wn. App. 67, 70, 729 P.2d 642 (1986), in which this court held that the oral performance of the plea agreement in open court is required by statute and court rule; it is the written agreement that is discretionary. Id. An exhibition of enthusiasm for the recommendation is optional. State v. Coppin, 57 Wn. App. 866, 873, 791 P.2d 228 (1990). The recommendation itself is not. State v. Jerde, 93 Wn. App. 774, 780, 970 P.2d 781, review denied, 138 Wn.2d 1002 (1999). Moreover, to require compliance with the statute and rule does not unduly burden the judicial process.
I would reverse and remand for resentencing before a different judge with instructions to the State to affirmatively recommend the special sexual offender sentencing alternative and to state its reasons for doing so.
Review denied at 143 Wn.2d 1003 (2001).